Title: From John Ellis to Thomas Jefferson, 21 December 1807
From: Ellis, John,Baker, Joshua
To: Jefferson, Thomas,United States Congress


                        
                            Council Chamber 21st Decmr. 1807
                        
                        The Memorial of the Legislature of Mississippi Territory, to the President, the Senate and House of Representatives of the United States of America in Congress assembled:—
                  The Legislative Council and House of Represetatives of the Mississippi Territory in General Assembly convened, beg leave respectfully to state to your honorable body, that such has been the situation of our Country, previous to the passage of your Act of the third of March 1807 for preventing “Settlements being made on lands ceded to the United States” that many poor families from unavoidable necessity, had settled themselves on public lands, and by the said recited Act, are now Tenants at Will to the united States, and may at any time after the first day of January next, be removed therefrom, and in case of refusal be liable to fine and imprisonment.
                  The expectations abroad that public lands could be easily procured here for those who might emigrate to our country, induced many Families who were unable to purchase lands in those Countries, to remove to ours, under the impression that for themselves and their Children, they might at a low price procure a small spot of ground, which with industry would be sufficient for the support of their families—when they arrived here, the public lands were not ready for market, and that which were owned by individuals could not be purchased except at such prices as rendered it beyond the reach of their Circumstances to pay for.— hence they were driven to the unavoidable necessity of settling on vacant lands; or of abandoning a[ll] american soil and be come subjects to a neighbouring despotic Government; Many families dreading the consequences pointed out by the aforesaid law, have been compelled as it were to take refuge in the Spanish Dominions: but altho these difficulties really exist, a very respectable proportion of emigrants have chosen to remain in our Country and have settled on public lands, trusting to your justice and that regard which it is believed an American Government would always have for american Citizens—and shall these settlers be drawn from their own habitations? or shall the lands; together with the improvements which they have made thereon, be sold to the highest bidder? Will you place it in the power of an avaricious speculator to be come the owner of those lands, in defiance of the wishes or the circumstances of poor families who had unavoidably settled upon them?—We have too much confidence in the justice of a great national Government toward its Citizens, to doubt, even for a moment, of your disposition to make a reasonable provision for this class of settlers—We trust therefore, that you will grant to all families who are settled on the vacant lands of the United States, previous to the time that the sale of those lands will actually commence, a preemption right to three hundred and twenty acres of Land.—
                  The Ordinance of Congress for the Government of the Territory provides “that no person shall be qualified to choose a Representative unless he has a freehold in at least fifty acres of land.” In all free Governments it is admitted that tenan[cy] and representation should go hand in hand, and that those who pay a proportion of the public expence, should have a voice in choosing the Representatives of the people: We pray therefore that the right of suffrage may be extended to every free male white person of twenty one years of age, who had resided one year in our Country and paid Taxes six months previous to the time of voting.—
                  By the 12th Section of the Act of Congress of the United States entitled “An Act regulating the Grants of Lands and providing for the disposal of the Lands of the United States south of the State of Tennessee”, number sixteen in each Township is reserved for the support of Schools in the same, and also thirty-six Sections to be reserved in one body for the use of Jefferson College—These reservations evince the benevolent wisdom of Congress in promoting the education of the youth of our Country; but no provision by law, has been made by which we can avail ourselves of the advantages to be derived from these donations: We pray that by an Act of the Congress of the United States, power may be vested in the Legislature of the Territory, or in Commissioners by them to be Appointed, to leave out, for a limited time, these lands, and to cause them to be improved and rendered more valuable for the purposes contemplated in the aforesaid Act, with authority to receive the rents and proceeds, to be applied in erecting and supporting the said public Schools, in the manner most beneficial to our Country.—
                  The free navigation of the Mobile and Tombigby Rivers, to the people of the County of Washington are important and interesting objects: for nine years past have the people of that Country been tributary to the Spanish Government; their best resources cut off; and their commerce cramped, and the people themselves have suffered exactions & oppressions even beyond what the spanish Government impose on their own subjects—Their situation we trust will command the attentive consideration of the President and the Congress of the United States, and that it will be speedily remedied.—
                  We desire seriously to call the attention of the President and Congress of the United States to the situation of the Yazaw Country; at this time our Territory is  small and circumscribed in its limits, not possessing that surface necessary to the accommodation of that influx of emigration which usually flow to our Country, or to give it that internal strength so necessary in defending ourselves against the Savages who occupy so large a proportion of our boundary; nor will  the lands within the present limits of our Territory admit of that settlement and population necessary to insure to us security and safety which within ourselves we ought to possess, when we reflect that in case of danger we are situated near five hundred miles from the nearest inhabited part of the United States, from whence we might derive aid and assistance—We pray therefore that the Indian claim may be extinguished to the Yazaw Country.—We have reason to believe from facts related to us from a respectable source, that it is the wish of the Indians of that Country that it should be sold to the United States; in accomplishing this measure so necessary for our security and prosperity, we trust the exertions of the President and Congress of the United States will not be wanting.—
                  We beg leave to refer your Honorable bodies to the several Memorials on the foregoing subjects, which have been transmitted to congress—which Memorials contain strong corroborating evidences of the great sensibility felt by this Territory, and will, we hope, aid in procuring the important objects therein prayed.—
                  The foregoing requests in this memorial contained, are all respectfully submitted &c. &c. &c.
                        
                            John Ellis Speaker of the 
                     House of Representatives
                     Joshua Baker
                     
                     President of the Legislative Council
                        
                    
                     Attest
                     Beverly R. Grayson C.H.R
                     
                        Atteste Joshua Downs, Secy.
                  
               